Order denying motion of the defendant American Can Company to dismiss the complaint reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Neither the can nor the key is inherently or imminently dangerous within the rule laid down in MacPherson v. Buick Motor Co. (217 N. Y. 382). Each is an appliance in ordinary use and not ,an article which, if imperfectly constructed, is reasonably certain to cause injury to a person using it. The appellant-manufaeturer may not be charged with negligence where some unusual result occurs that cannot reasonably be foreseen and is not within the compass of reasonable probability. It is not enough that in the intended use injury is possible. (Cullem v. Renken Dairy Co., 247 App. Div. 742, and cases cited.) Young, Hagarty, Johnston, Adel and Taylor, JJ., concur.